Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2018

                                     No. 04-17-00815-CR

                                      Issac WILLIAMS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR8370B
                          Honorable Joey Contreras, Judge Presiding


                                        ORDER

         After we granted the State’s first and second motions for extensions of time to file the
brief, the State’s brief was due on October 5, 2018. See TEX. R. APP. P. 38.6(d). On October 10,
2018, the State filed its third motion for an extension of time to file its brief and the brief.
       The State’s motion is GRANTED; its brief is deemed timely filed. See id.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court